Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The claimed feature directed to wherein the LFNST is performed based on an LFNST index related to an LFNST kernel, wherein the MTS is performed based on an MTS index related to an MTS kernel, wherein the LFNST index and the MTS index are signaled in a coding unit level, and wherein the MTS index is signaled immediately after the LFNST index is signaled, along with the other limitations, is not taught or suggested by the prior art. 
The closest prior art Huang (US 2018/0077417) in paragraph [0045] describes an “Index indicating the selection of transform in EMT. [0046] Index indicating the selection of secondary 
transforms, either Rotational Transform (ROT) or Non-Separable Secondary Transform (NSST).” 
However, Huang does not disclose wherein the LFNST is performed based on an LFNST index related to an LFNST kernel, wherein the MTS is performed based on an MTS index related to an MTS kernel, wherein the LFNST index and the MTS index are signaled in a coding unit level, and wherein the MTS index is signaled immediately after the LFNST index is signaled, along with the other limitations, is not taught or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CHIANG; Man-Shu et al.	US 20220201335 A1	Methods and Apparatuses for Coding Video Data with Secondary Transform
Zhao; Xin et al.	US 20170094314 A1	NON-SEPARABLE SECONDARY TRANSFORM FOR VIDEO CODING WITH REORGANIZING
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485